Citation Nr: 1129542	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for low back disability, and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that inasmuch as entitlement to service connection for PTSD was denied in an unappealed rating decision dated in August 2009, that issue is not part of the current claim for service connection for an acquired psychiatric disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in an unappealed rating decision in August 2007.

2.  Evidence received since the August 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability; such evidence is not cumulative or redundant of evidence already of record.

3.  A chronic low back disability was not present until more than one year following the Veteran's discharge from service, and the Veteran's current low back disorder is not etiologically related to his active service.

4.  An acquired psychiatric disorder other than PTSD was not present until more than one year following the Veteran's discharge from service, and the Veteran's current acquired psychiatric disorder, to include adjustment disorder, is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by active service, and the incurrence or aggravation of psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a low back disorder and an acquired psychiatric disorder other than PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen the previously denied claim for service connection for the low back disability.  With respect to the reopened claim, the Board notes that the Veteran was provided a letter in June 2008 that contained all required notice; he had ample opportunity to respond prior to issuance of the October 2008 rating decision on appeal.  As to the claim for psychiatric disability, filed in November 2009, the Board notes that the Veteran was provided a letter in December 2009 that contained all required notice; he had ample opportunity to respond prior to issuance of the January 2010 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records (STRs) and VA and non-VA post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Also, the Veteran has been afforded appropriate VA examination in response to his claim for a low back disorder on the merits.  As to the claim for psychiatric disorder, the Veteran has not been afforded a VA examination in regard to the etiology of the claimed disease, but as explained in detail below he has not presented a prima facie case for service connection and examination is accordingly not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

II.  Legal Principles

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or psychoses to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit-of-the-doubt rule does not apply when the issue is new and material evidence.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



III.  Analysis

Claim to Reopen

Historically, the RO denied service connection for a claimed back condition in a rating decision issued in September 1986 based on a finding the chronic back disability was not shown in service.  STRs show that he sought treatment on June 20, 1973, for a sore left leg since the morning.  He stated he had been hit by a truck and fell to the ground.  Examination was essentially negative though he claimed pain in the left hip.  The left ankle was slightly swollen.  The impression was a slight strain and the treatment was Ace wrap.  At the time of his service separation examination in December 1973, the Veteran checked a box for recurrent back pain.  His clinical examination report at discharge showed normal spine examination.  A January 1974 statement of medical condition indicated that the Veteran's condition had changed since his last separation examination and he now had back pains.  Private treatment records dated in 1985 and 1986 show that the Veteran was treated for a low back injury due to hurting himself on the job with a jackhammer.  CT and electromyography were reported as normal.  Ronald M. Williams, M.D., opined that the problem was a muscular ligamentous one.  Donald L. Leonard, M.D., found him to have post-traumatic low back pain related to the jackhammer incident.  

The claim was again denied on the basis that there had been no new and material evidence in June 1990 and July 1990 rating decisions.  The Veteran had submitted private records including a May 1990 statement from Larry J. Bell, D.C., which indicated that a computer thermography done in April 1990 showed inflammation of the low back region.  He stated these seem to be from injuries incurred in 1973, as the Veteran reported that his symptoms never completely diminished and were aggravated by daily activities.  Records from Worthie R. Springer, M.D., show treatment for low back injury incurred in a June 1979 automobile accident.  The Veteran also completed a VA report of accidental injury indicating that in 1973 he was injured when he was struck by a truck while on duty in Germany.  Although the Veteran filed a notice of disagreement and a statement of the case was issued, he did not perfect an appeal with this decision.  

The Veteran sought to reopen his claim again in May 2006 and this claim was denied by rating decision in March 2007 with a finding of no new and material evidence.  The Veteran was informed of this decision by letter dated April 3, 2007, and notified of his appellate rights.  The Veteran submitted additional evidence.  An August 2007 rating decision confirmed this denial and found there was no new and material evidence to reopen the claim.  Evidence included VA treatment records showing low back pain from November 2004 through December 2006, as well as a VA examination for aid and attendance showing a diagnosis of lumbar degenerative disc disease at L4-5, L5-S1.  The treatment records in September 2006 note that treatment for low back pain was related to a beating he received in July 2006.  The Veteran was informed as to the August 2007 rating decision and as to his appellate rights, in a September 6, 2007, letter.  

The RO's rating decision of August 2007 is final.  38 C.F.R. § 20.302;

The Veteran sought to reopen his claim for low back disability in March 2008.  

Evidence received since the August 2007 rating decision includes an October 2008 statement from Harold B. Betton, M.D., Ph.D., noting current lumbar spine pathology confirmed by MRI.  He noted that the pathological findings occurred before this date, but it was impossible to tell how long before.  He stated that the reported injury in 1973 could have been the inception of the problem, however it was impossible to state as so.  Because competent evidence of a link between service and a current disorder was one of the elements not present in prior final decision, this evidence is sufficient to reopen the previously-denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Reopened Claim for Service Connection for Low Back Disability

STRs during the Veteran's service show the aforementioned complaints of back pain at separation as noted.  There is no indication of any injuries to the spine or any recorded abnormality of the spine during service.  Report of medical examination in December 1973 showed clinical evaluation of the spine as "normal."  

As noted above, the Veteran had intercurrent spine injury in 1979 and 1985.  In February 1986, he first submitted a statement that he had low back pain due to the alleged incident in 1973.  He has had treatment for low back pathology on a fairly constant basis since that time.

The Veteran submitted color pictures of the area in which he was hit on base.

The Veteran had a VA examination of the spine in March 2010, performed by a physician who reviewed the claims files and the medical record.  The examiner noted the entry in STRs showing the complaint of recurrent low back pain at separation.  He also noted the Veteran's account of being hit by a truck in 1973 and his report that he did not seek medical attention for the back at the time.  He noted intercurrent injuries in 1977 and 1985.  He also noted current degenerative changes of the lumbosacral spine.  He observed that the Veteran was on Social Security Disability for the past 5 years based on the low back disability.  Following physical examination, the examiner made a diagnosis of multi level degenerative joint disease (DJD) and disc disease (DDD) of the lumbar spine.  The examiner noted that the problem in the case was that there was no record of the Veteran being injured in service but there are records of injury outside of service on two occasions.  It appeared to the doctor that the primary injury in service was to the hip area and not the spine.  Nonetheless he was not seen for back complaints and did not complain at the time of the accident but did complain at separation.  It was noted that the Veteran tried to get primary disability for the hip and secondary for the spine but that did not work out.  It was the examiner's opinion that the current lumbosacral spine disability was not related to the minor lumbar spine injury that occurred in service but is rather related to the intercurrent injuries.  This is because the injury in service was not serious enough for him to seek treatment for the back in 1973.  

Additional treatment records show ongoing low back pain.  At the hearing before the undersigned, the Veteran testified that he was injured as he described in 1973 in Germany.  He stated that he was young and thus he did not seek treatment at the time.  

Also noted is a June 2011 lay statement from the Veteran's sister attesting to her knowledge that the Veteran got hit by a truck on the way home from a bar and complained of low back pain for years following service.  

SSA records show that the Veteran was found to be disabled in a November 2005 decision based on cervical spine disability.

On review of the evidence above, the Board finds that service connection for a low back disability is not warranted.  The Veteran contends that he was hit by a truck in service.  Nonetheless, there is no showing of treatment for low back injury in service.  The complaints of low back pain upon separation, when coupled with the negative clinical findings on separation examination, do not substantiate a finding of a chronic low back disability in service.  

The Veteran is shown to have a current lumbar spine disorder in the form of DDD and DJD, but the competent and uncontroverted VA medical opinion of record states the current lumbar spine disorder is not related to the in-service injury described by the Veteran.  There is no contrary opinion that considers the entirety of the evidence and is based on articulated reasons that are well-supported in the record.  There is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.  

The Board has considered the other medical opinions of record.  The opinions of Drs. Bell and Betton are speculative and are thus not considered sufficiently persuasive in light of the recent definitive VA examination which was based on a comprehensive record review.  They are of less probative value than the VA examination report as to the etiology of current low back disability.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers as well as his testimony and his sister's statement.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, he is competent to assert he has had back pain since he injured his spine during service.  She is competent to indicate that he told her this.  However, inasmuch as there were no complaints at the time of the accident, and there was no back disability diagnosed until two intercurrent accidents, the Board finds the statements not probative as to the onset of low back disability.  The Veteran does have a diagnosed disability of the lumbar spine, but as noted above that disability is shown by well-supported medical opinion to be unrelated to the injury in service.

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a back disorder are not met; the claim must therefore be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for Acquired Psychiatric Disability Other than PTSD

STR's show no findings or treatment for psychiatric disability.  At his separation examination in December 1973, the Veteran checked off a box indicating yes to the question of whether he had ever attempted suicide.  He answered no to questions about excessive worry or depression.  Psychiatric clinical evaluation was normal, and the examiner noted that the Veteran denied any other suicidal ideation.  

VA treatment records dating from May 2004 are replete with reference to treatment for polysubstance dependence, and alcohol problems, intermittent homelessness and psychiatric difficulties.  The Veteran carries a diagnosis of adjustment disorder as reflected in his active problems list on these treatment records.  An April 2011 mental health note indicates that his primary symptom is fluctuation in mood due largely to continued substance abuse.  The diagnosis was polysubstance abuse, mood disorder NOS, rule out substance induced mood disorder (SIMD), history of malingering to obtain shelter and avoid legal consequences.  

At his hearing before the undersigned, the Veteran testified that he essentially drank to avoid his recollections of service.  He stated that he was troubled by the image of a dead comrade in Germany.  

The Board notes the available record includes neither medical evidence nor any other competent evidence of psychiatric problems to any extent for more than 30 years after the Veteran's separation from active service.  The Federal Circuit has held that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be accepted as evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  

In this case, the Board finds that the Veteran's history regarding the onset and continuity of a psychiatric disorder other than PTSD since service is not credible.  While he has recently reported the onset of psychiatric problems during service, as manifested by his excessive drinking, service records do not document any findings of a psychiatric disability nor do any records in the year following service.  

Again, there is no medical evidence of a psychiatric disorder until many years after his separation from active duty, when the Veteran was initially diagnosed with adjustment disorder and substance abuse disorders at the VAMC.  Although the Veteran later reported a history of psychiatric problems dating back to service in his hearing testimony, this history was not provided until after his initial diagnosis at the VA many years after service.  The Board finds that such statements are not credible under the present circumstances.

The record also contains no competent medical evidence of a nexus between the Veteran's current psychiatric disability and his active duty service.  In fact, there is uncontroverted medical opinion evidence in the treatment records showing that his symptoms of psychiatric disability are caused by his continued substance abuse.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed psychiatric disability was many years after his separation from active duty service.  In addition, there is no competent medical evidence or credible lay evidence that the Veteran's current psychiatric disability is related to his active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been received, reopening of the claim for service connection for a low back disability is granted.

Service connection for a low back disability is denied.

Service connection for acquired psychiatric disorder other than PTSD is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


